                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

LUCAS HORTON,                                   §
         Plaintiff,                             §
                                                §
v.                                              §    Civil Action No. 3:20-CV-3626-M-BH
                                                §
NORTHCOAST WARRANTY                             §
SERVICES, INC.,                                 §
           Defendant.                           §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge for plain error, I am of the opinion that the Findings and Conclusions of the

Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       The plaintiff’s Notice of Voluntary Dismissal Without Prejudice, filed February 24, 2021

(doc. 9), is liberally construed as a motion to dismiss under Fed. R. Civ. P. 41(a)(2) and GRANTED.

By separate judgment, the plaintiff’s claims will be DISMISSED without prejudice.

       SIGNED this 10th day of May, 2021.



                                             _________________________________
                                             BARBARA M. G. LYNN
                                             CHIEF JUDGE
